     Case 2:20-cv-06728-PSG-JDE Document 18 Filed 07/21/21 Page 1 of 1 Page ID #:488
                                                                          1
                                                                          ~5-~
 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISION
11     ARIES SHAW,                           ~ No. 2:20-cv-06728-PSG(JDE)
12                       Plaintiff,           JUDGMENT
13                  v.
14 COMMISSIONER OF SOCIAL
15 SECURITY,
16                       Defendant.
17
18
19          Pursuant to the Order Accepting Findings and Recommendations ofthe
20 United States Magistrate Judge,
21      IT IS HEREBY ADJUDGED that this action is dismissed without
22 prejudice.
23
24 Dated:                L~ LI

25
                                                PHIL S. GUTIERREZ
26                                              Chief United States District Judge
27
28
